 
 
I 
108th CONGRESS
2d Session
H. R. 4446 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2004 
Ms. Kaptur (for herself and Mr. Walsh) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Farm Security and Rural Investment Act of 2002 to reform funding for the Seniors Farmers’ Market Nutrition Program, and for other purposes. 
 
 
1.Seniors Farmers’ Market Nutrition Program 
(a)FundingSubsection (a) of section 4402 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007; Public Law 107–171; 116 Stat. 334) is amended to read as follows:  
 
(a)EstablishmentThe Secretary of Agriculture shall use funds available to the Commodity Credit Corporation to carry out and expand a seniors farmers’ market nutrition program in the following amounts: 
(1)For fiscal year 2004, not less than $25,000,000. 
(2)For fiscal year 2005, not less than $50,000,000. 
(3)For fiscal year 2006, not less than $75,000,000. 
(4)For fiscal year 2007, not less than $100,000,000.. 
(b)PurposesSubsection (b)(1) of such section is amended— 
(1)by striking unprepared and inserting minimally processed; and 
(2)by striking and herbs and inserting herbs, and other locally produced farm products as the Secretary considers appropriate. 
(c)Limitation on Administrative CostsSuch section is further amended by adding at the end the following new subsection: 
 
(d)Administrative CostsNot more than 10 percent of the funds made available for a fiscal year under subsection (a) may be used to pay administrative costs incurred in carrying out this section..  
 
